DETAILED ACTION
Claim Objections
1.	Claims 1-10 are objected to because of the following informalities: recitations to “for randomly selection” should be amended as follows: “for randomly [[selection]]selecting”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the predetermined graphic symbol” in paragraph 4 should be amended as follows: “the predetermined [[graphic]] symbol”.  Appropriate correction is required. Examiner considers this instance of lack of antecedent basis to fall short of a 112b rejection as the scope is not unclear. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 5-7 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pat. No. 5,261,666). 
With respect to claim 1, Chen et al. teaches a device for randomly selecting a symbol among a plurality of pre determined symbols, said device for randomly selection comprises a main body 12 having a polyhedral shape provided with a plurality of sides in even number and in pairs parallel and opposite to each other, wherein each of said sides is able to be placed on a plane by placing the corresponding parallel and opposite side in a position parallel to, and spaced from, said plane (i.e. dice 12 can roll on its face); said device for randomly selection comprises a plurality of containment compartments 14 (recess) equal to the number of said sides (i.e. six), wherein each of said containment compartment 14 is made at one of said sides within said main body 12 and is provided with a transparent cover 15 (“transparent cover” – column 3, line 64) at said side and a support base, opposite said transparent cover 15 within said main body 12 (best seen in Fig. 4), wherein said device for randomly selection further comprises a plurality of secondary devices 5 for randomly selection, each arranged within one of said containment compartments 14, said device for randomly selecting is characterized in that each of said secondary devices 5 for randomly selection comprises a secondary body having a polyhedral shape provided with a plurality of faces in even number and in pairs parallel and opposite to each other (i.e. 6), wherein faces are provided with one of the pre-determined graphic symbols (column 4, lines 66-67; column 5, lines 1-2), wherein each of said secondary devices 5 for randomly selection has such a size as to be moved within said containment compartment 14 (column 3, lines 61-67) and wherein each of said faces of said secondary device for randomly selection is able to be placed onto said support base by arranging only one face, corresponding to said face parallel and opposite to said support base, parallel to said support base and at said transparent cover 15.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Here, the secondary devices are configured capable of moving and being placed as claimed. The dice is cuboid shape with planar faces configured to land on the planar base. 
Lastly, examiner notes Chen is vague as to whether “each face” of the secondary device 5 comprises the predetermined symbol. However, such limitations are directed to printed matter. 
Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims required a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Unlike the fact situations in Miller and Gulack, the substrate (dice surface) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. The indicia is directed towards conveying an abstract game related meaning to a human reader independent of the supporting product. There is not a new and unobvious functional relationship therebetween. Instead, the betting areas are akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a new and unobvious functional relationship with the substrate. As such, no patentable weight is given to the claimed printed matter. 
	With respect to claim 2, Chen teaches wherein said support base is parallel to said side on which said respective containment compartment is made (Fig. 4).  
With respect to claims 5-7, Chen teaches wherein said main body and said secondary body 5 have the same polyhedral shape (Fig. 4), wherein said main body has a substantially cubic shape Id.; wherein said secondary body 5 has a substantially cubic shape Id.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. No. 5,261,666).
With respect to claim 3, Fig. 4 of Chen et al. teaches wherein said containment compartment has a truncated shape with the larger base arranged at the side of said main body and the smaller base consisting by said support base (Fig. 4 – notice isometric views showing portions of the sidewalls of the containment compartment tapering inwards towards the support base). Chen et al. utilizes a truncated pyramid as opposed to a cone shape. However, per MPEP 2144.04 - In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, cone shape has not been set forth as critical. The specification expressly teaches wherein the containment compartment can have “a shape other than the truncated cone one”. As such, the “cone” shape is considered to be a matter of design choice which one ordinary skill in the art would find obvious. Examiner emphasizes that it is only the “shape” that is considered to be an obvious design choice. In other words, the truncated nature of the containment compartment and structural configuration that allows the secondary device to rotate/move therein before resting in a manner that provides clear view of its upward face is given critical patentable weight (and which Chen teaches). However, the “cone” shape has not been established as critical to this functionality. 
With respect to claim 10, Chen teaches wherein “the main bodies of the dice can be formed integrally” (column 5, lines 10-13). It is unclear if the “main bodies” include the “containment compartments”. However, the Federal Circuit has held that integrating two or more pieces into a single piece structure is obvious in the art absent critical evidence demonstrating a solution to a perceived need in the art. See MPEP 2144.05, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to integrate the main body and the containment compartments 14. A molded die (i.e. integrally formed main body and containment compartments), for example, can be conveniently formed via low costs means like injection molding. Such modification has a reasonable expectation of success because the secondary body and transparent cover can be added after integral formation with the cover snap fitting or adhesively applied. 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat. No. 5,261,666) and further in view of Otto (German Patent DE801077, published 12/21/1950).
With respect to claim 4, Chen et al. teaches wherein the shape of said support base are substantially equal to the shape said faces of said secondary device for randomly selection contained in said corresponding containment compartment (i.e. square shaped).  Admittedly, the base is not substantially the same size as the secondary device faces as claimed. However, Otto, directed to the analogous art of dice teaches such features to be known in the art – Fig. 2 showing cress sectional view of main body dice comprising secondary dice on base portion of containment compartment). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious modify the support base of Chen et al. such that it’s support base is sized substantially equal to the secondary device face. This will have the expected result of ensuring that the secondary device is not obliquely arranged within the compartment. The bottom face of the secondary dice will naturally settle in an orientation that provides clear view of the top face of the secondary dice.  The proposed modifications is considered to have a reasonable expectation of success as the support base and containment compartment can be easily modified without frustrating the purpose of Chen et al. 



Allowable Subject Matter
7.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711